DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
ClaimS 1, 8-9, 11 are allowed.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, Broadbent (US 2018/0116070) teaches an electrical power system comprising (Fig. 4-9): 
a direct current (DC) power input port (Fig. 5 shows the DC source 522 input UPS system 510 through DC power input port);
an alternating current power input port (Fig. 5 shows the AC source 520 inputs UPS system 510 through AC power input port); a
a power distribution device (Fig. 5 UPS system 510) electrically coupled to the AC power input port via a first connector and the DC power input port via a second connector (Fig. 5 the AC source 520 inputs UPS system 510 through AC power input port, the DC source 522 input UPS system 510 through DC power input port), the power distribution device having an AC power output and a DC power output (Fig. 5 AC output 530 and DC output 532); a first power supply device electrically coupled to the AC power output of the power distribution device (Fig.


a second power supply device electrically coupled to the DC power output of the power distribution device (Fig. 5 shows the DC source 522 ie. second power supply device input UPS system 510 through DC power input port); and

	However, Broadbent does not teach:
a fuel cell power generating system comprising: fuel cells configured to generate direct current (DC); and a direct current/alternating current (DC/AC) inverter configured to convert a portion of the generated DC power into AC power; and an electrical load module comprising:
DC power input port configured to receive the DC power from the fuel cell power generating system; a first power supply device configured to receive AC power from the AC power output of the power distribution device; a second power supply device configured to receive DC power from the DC power output of the power distribution device; and a first electrical load component electrically coupled to the first power supply device and the second power supply device, wherein the first power supply device and the second power supply device are configured to provide power to the first electrical load component, and wherein a DC power feed from the fuel cell power generating system is directly connected to the DC power input port of the electrical load module without passing through an inverter or transformer, such that DC power generated by the fuel cell system is provided to the first electrical load component without being inverted or transformed, wherein an AC power feed from the fuel cell power generating system is connected to the AC power input port of the electrical load module, wherein the electrical load module is an information technology (IT) pod wherein the first electrical load component is a .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836